DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected attaching device configured to attach a sound absorbing member to an inner face of a tire, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caracino et al. (US 2017/0305209), Kanzawa (JP 2008-254337, see updated machine translation provided) (of record), and Akiyama (US 2003/0047284).

Regarding claim 1, Caracino discloses a method for attaching a sound absorbing member to an inner face of a vulcanized tire ([0147]-[[0150]), the method comprising the steps of: placing the sound absorbing member (Fig. 1: 301) with an adhesive interposed between a first face of the sound absorbing member and the inner face of the vulcanized tire ([0147]-[[0150], [0159]-[0161]); and bonding the first face to the inner face of the vulcanized tire with the adhesive between the first face and the inner face of the vulcanized tire by pressing a second face of the sound absorbing member with pressure, manually or with suitable automated systems ([0163]).
However, Caracino does not expressly recite that the manual or suitable automated systems may be expanding a bag that is expandable and contractible disposed inside the vulcanized tire and bonding the first face to the inner face of the vulcanized tire with the adhesive between the first face and the inner face of the vulcanized tire by pressing a second face of the sound absorbing member with the bag that is expanded.
Kanzawa teaches a method of attaching a sound absorbing member (Fig. 1: 30) to an inner face of a tire (Fig. 1: 1), wherein the sound absorbing member is annularly wound on an outer side of a drum which is slightly smaller than an inner peripheral surface of a tread portion of a tire to which a sound absorbing material is to be attached ([0022]), the drum is contracted and placed within the tire ([0023]-[0024]), and then the drum is expanded radially outward and the sound absorbing material wound around the drum is brought into contact with the tread portion inner peripheral surface of the tire and fixed via an adhesive, an adhesive tape, or the like (Figs. 2, 4) ([0025]). In this manner, the sound absorbing member 
It is generally known in the tire art that a building drum may be replaced with an inflatable bladder. For instance, Akiyama teaches that is conventional to provide a building drum instead of or in addition to a bladder that is made radially expandable/contractible so as to determine the swelled shape of the expanded carcass shape, and thereby tire shape ([0008]). Akiyama further teaches that it is necessary to frequently replace the building drum or the segment of the drum, wherein such replacements are time consuming ([0009]). A bladder as opposed to a drum would be desirable because there would be less parts that need replacement. Moreover, case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Although Akiyama teaches a building drum for layering tire components rather than just a sound absorbing member, Akiyama also provides a general teaching that drums that are placed with tires during assembly of tire components may be replaced with bladders. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the expandable/contractible drum taught by Kanzawa could be replaced by an equivalent structure of a bladder for the same purpose. 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Caracino in order to provide the steps of expanding a bag that is expandable and contractible disposed inside the vulcanized tire and bonding the first face to the inner face of the vulcanized tire with the adhesive between the first face and the inner face of the vulcanized tire by pressing a second face of the sound absorbing member with the bag that is expanded so as to fix the sound absorbing member to the tire in a uniform and accurate manner with high productivity and to minimize the number of parts that need replacement in the tire building process, as taught by Kanzawa and Akiyama.


The examiner notes that the claim limitation “maintained for a predetermined time” is very broad and does not expressly recite any procedural or structural limitations for how long the predetermined time must be or how it is maintained. Thus, the claim language does not exclude the method disclosed my modified Caracino as discussed above. 

Regarding claims 3 and 6, while modified Caracino does not explicitly disclose the value for a temperature of a fluid injected into the bag so as to expand it, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said temperature. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). 

Regarding claims 4 and 7, modified Caracino does not expressly recite that the vulcanized tire is placed in a horizontal state. Case law holds that shifting the position of a component would have been obvious absent a showing that the rearrangement modified the operation of the device. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749